

[entr20140930entropiclogo.jpg]






October 6, 2014


Mr. David Lyle
c/o Entropic Communications, Inc.
6350 Sequence Drive
San Diego, CA 92121


Re:    Compensation Adjustments


Dear David:
This letter agreement (the “Agreement”) confirms the terms of the offer by
Entropic Communications, Inc. (the “Company”) to provide you with certain
compensation and bonus opportunities described herein, as approved by the
Company’s board of directors on September 11, 2014. Please confirm your
acceptance of the compensation and bonus opportunities described in this
Agreement by returning a signed and dated copy to me.
Certain capitalized terms used in this Agreement are defined in Paragraph 4
below.
1.    Base Salary Increase. The Company will provide you with an increase in
your base salary to $375,000 annually (or $15,625 per pay period) (the “Base
Salary Increase”) effective September 1, 2014.
2.    Cash Bonus Payment. The Company will provide you with a lump sum cash
bonus payment of $300,000 (three hundred thousand dollars) payable on September
15, 2015 (the “Cash Bonus”). You shall be eligible for the Cash Bonus if you:
(a)    Remain employed by the Company from the date of this Agreement through
September 15, 2015;
(b)    Remain employed by the Company from the date of this Agreement through
the effective date of a Change of Control; or
(c)    Are involuntarily terminated without Cause and thereafter deliver to the
Company a signed release and waiver in the form substantially similar to the
form attached hereto as Exhibit A (the “Release and Waiver”) within the
applicable time period set forth therein, but in no event



 
Page 1 of 7



--------------------------------------------------------------------------------



later than forty-five (45) days following your termination, and permit it to
become effective in accordance with its terms.
A termination of your employment for any reason other than an involuntary
termination without Cause (e.g., involuntary termination for Cause, termination
due to your death, Complete Disability, or a voluntary termination for any
reason) prior to the earliest of the foregoing events shall result in your
forfeiture of any right to receive the Cash Bonus.
The Cash Bonus shall replace the target annual incentive you would otherwise be
eligible for in calendar year 2015 under the Company’s 2015 Management Bonus
Plan; you will revert back to eligibility under the Company’s Management Bonus
Plan at your target annual incentive (currently 60% of base salary) in calendar
year 2016.
3.     Equity Award. The Company will issue an award of a Restricted Stock Unit
covering 100,000 (one hundred thousand) shares of the Company’s Common Stock
(the “RSU Award”). The Vesting Commencement Date for the RSU Award shall be
September 11, 2014. Subject to your Continuous Service, the RSU Award shall vest
over a four-year period, vesting 25% annually on the first quarterly vesting
date following the 1st, 2nd, 3rd and 4th anniversary of the Vesting Commencement
Date. The RSU Award will be granted and subject to the terms of the of the
Company’s equity plan in effect on the date of grant and the Company’s standard
award agreement in effect on the date of grant, which you will be required to
accept as a condition of receiving the RSU Award. Vesting shall be contingent
upon your Continuous Service (in accordance with and as defined in the equity
plan) from the date of this Agreement and through each vesting date. The RSU
Award will be subject to accelerated vesting in certain conditions, as set forth
in your Change of Control Agreement.
4.    Definitions. For purposes of this Agreement, the following definitions
apply:
(a)    “Cause” means you are terminated for any of the following reasons: (i)
your conviction of, or plea of nolo contendere to, a felony; (ii) your theft or
embezzlement, or attempted theft or embezzlement, of money or property or assets
of the Company; (iii) your termination consistent with the provisions and
procedures of the Company’s drug policy; (iv) your continued neglect of your
duties in connection with your employment by the Company (not due to a physical
or mental illness), which continues for at least ten (10) days after written
notice of demand for compliance is delivered to you by the Company, which demand
identifies the manner in which the Company believes that you have not performed
such duties and the steps required to cure such failure to perform; or (v) your
intentional and willful engagement in misconduct which is materially injurious
to the Company. Notwithstanding the foregoing clause (iv), you may not be
terminated for Cause as a result of your failure or inability to perform
assigned duties which are substantially inconsistent with your duties and
responsibilities in effect during the year preceding any Change of Control.
Notwithstanding the foregoing clauses, your employment shall not be deemed to be
terminated for Cause, and no other action shall be taken by the Company which is
adverse to you hereunder unless and until there shall have been delivered to you
a copy of a statement of the basis for Cause, signed and approved by the
Company’s Chief Executive Officer.



 
Page 2 of 7



--------------------------------------------------------------------------------



(b)    “Continuous Service” means that the service with the Company or an
Affiliate, whether as an Employee, Director or Consultant, is not interrupted or
terminated. A change in the capacity in which you render service to the Company
or an Affiliate as an Employee, Consultant or Director or a change in the entity
for which you render such service, provided that there is no interruption or
termination of the service with the Company or an Affiliate, shall not terminate
Continuous Service; provided, however, if the Entity for which services are
rendered ceases to qualify as an “Affiliate,” as determined by the Board in its
sole discretion, such Continuous Service shall be considered to have terminated
on the date such Entity ceases to qualify as an Affiliate. To the extent
permitted by law, the Board or the chief executive officer of the Company, in
that party’s sole discretion, may determine whether Continuous Service shall be
considered interrupted in the case of: (i) any leave of absence approved by the
Board or the chief executive officer of the Company, including sick leave,
military leave or any other personal leave; or (ii) transfers between the
Company, an Affiliate, or their successors. Notwithstanding the foregoing, a
leave of absence shall be treated as Continuous Service for purposes of vesting
in a Stock Award only to such extent as may be provided in the Company’s leave
of absence policy, in the written terms of any leave of absence agreement or
policy applicable, or as otherwise required by law.
(c)    “Change of Control” means (i) the direct or indirect sale or exchange in
a single or series of related transactions by the Company’s stockholders of more
than fifty percent (50%) of the Company’s voting stock; (ii) a merger or
consolidation in which the Company is a party after which the Company’s
stockholders immediately prior to such transaction hold less than fifty percent
(50%) of the voting securities of the surviving entity; (iii) the sale,
exchange, or transfer of all or substantially all of the Company’s assets after
which the Company’s stockholders immediately prior to such transaction hold less
than fifty percent (50%) of the voting securities of the corporation or other
business entity to which the Company’s assets were transferred; or (iv) a
liquidation or dissolution of the Company.
(d)    “Complete Disability” means you are prevented from performing your
employment duties by reason of any physical or mental incapacity that results in
your satisfaction of all requirements necessary to receive benefits under the
Company’s long-term disability plan due to a total disability.
5.    At-Will Employment. Nothing in this Agreement is intended to or should be
construed to contradict, modify or alter your at-will employment relationship
with the Company. You shall remain an at-will employee, meaning that you or the
Company may terminate your employment at any time for any reason, with or
without cause, and with or without notice.
6.    Section 409A Compliance. Notwithstanding anything to the contrary herein,
the following provisions apply to the extent severance benefits provided herein
are subject to Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”) and the regulations and other guidance thereunder and any state law
of similar effect (collectively “Section 409A”). Severance benefits shall not
commence until you have a “separation from service” for purposes of Section
409A. The severance benefits are intended to satisfy the exemptions from
application of Section 409A provided under Treasury Regulations Sections
1.409A-1(b)(4) and 1.409A-1(b)(5). However, if such exemptions are not available
and you are, upon separation from service, a “specified employee”



 
Page 3 of 7



--------------------------------------------------------------------------------



for purposes of Section 409A, then, solely to the extent necessary to avoid
adverse personal tax consequences under Section 409A, the timing of the
severance benefits payments shall be delayed until the earlier of (i) six (6)
months and one day after your separation from service, or (ii) your death.
7.    Section 280G. If it is determined that the amounts payable to you under
this Agreement, when considered together with any other amounts payable to you
as a result of a Change of Control (collectively, the “Payment”) would (i)
constitute a “parachute payment” within the meaning of Section 280G of the
Internal Revenue Code of 1986, as amended (the “Code”), and (ii) but for this
sentence, be subject to the excise tax imposed by Section 4999 of the Code (the
“Excise Tax”), then such Payment shall be equal to the Reduced Amount. The
“Reduced Amount” shall be either (x) the largest portion of the Payment that
would result in no portion of the Payment being subject to the Excise Tax or (y)
the largest portion, up to and including the total, of the Payment, whichever
amount, after taking into account all applicable federal, state and local
employment taxes, income taxes, and the Excise Tax (all computed at the highest
applicable marginal rate), results in your receipt, on an after-tax basis, of
the greater amount of the Payment notwithstanding that all or some portion of
the Payment may be subject to the Excise Tax. If a reduction in payments or
benefits constituting “parachute payments” is necessary so that the Payment
equals the Reduced Amount, reduction shall occur in the following order:
reduction of cash payments; reduction of accelerated vesting of stock options;
reduction of employee benefits. In the event that acceleration of vesting of
stock option compensation is to be reduced, such acceleration of vesting shall
be cancelled in the reverse order of the date of grant.
The accounting firm engaged by the Company for general audit purposes as of the
day prior to the effective date of the Change of Control shall perform the
foregoing calculations. If the accounting firm so engaged by the Company is
serving as accountant or auditor for the individual, entity or group effecting
the Change of Control, the Company shall appoint a nationally recognized
accounting firm to make the determinations required hereunder. The Company shall
bear all expenses with respect to the determinations by such accounting firm
required to be made hereunder.
The accounting firm engaged to make the determinations hereunder shall provide
its calculations, together with detailed supporting documentation, to you and
the Company within fifteen (15) calendar days after the date on which your right
to a Payment is triggered (if requested at that time by you or the Company) or
such other time as requested by you or the Company. If the accounting firm
determines that no Excise Tax is payable with respect to a Payment, either
before or after the application of the Reduced Amount, it shall furnish you and
the Company with an opinion reasonably acceptable to you that no Excise Tax will
be imposed with respect to such Payment. Any good faith determinations of the
accounting firm made hereunder shall be final, binding and conclusive upon you
and the Company, except as set forth below.
If, notwithstanding any reduction described in this Section 7, the IRS
determines that you are liable for the Excise Tax as a result of the receipt of
the payment of benefits as described above, then you shall be obligated to pay
back to the Company, within thirty (30) days after a final IRS determination or
in the event that you challenge the final IRS determination, a final judicial
determination, a portion of the payment equal to the “Repayment Amount.” The
Repayment Amount with respect



 
Page 4 of 7



--------------------------------------------------------------------------------



to the payment of benefits shall be the smallest such amount, if any, as shall
be required to be paid to the Company so that your net after-tax proceeds with
respect to any payment of benefits (after taking into account the payment of the
Excise Tax and all other applicable taxes imposed on such payment) shall be
maximized. The Repayment Amount with respect to the payment of benefits shall be
zero if a Repayment Amount of more than zero would not result in your net
after-tax proceeds with respect to the payment of such benefits being maximized.
If the Excise Tax is not eliminated pursuant to this paragraph, you shall pay
the Excise Tax.
Notwithstanding any either provision of this Section 7, if (i) there is a
reduction in the payment of benefits as described in this section, (ii) the IRS
later determines that you are liable for the Excise Tax, the payment of which
would result in the maximization of your net after-tax proceeds (calculated as
if your benefits had not previously been reduced), and (iii) you pay the Excise
Tax, then the Company shall pay to you those benefits which were reduced
pursuant to this section contemporaneously or as soon as administratively
possible after you pays the Excise Tax so that your net after-tax proceeds with
respect to the payment of benefits is maximized.
8.    Entire Agreement. This Agreement constitutes the complete, final and
exclusive embodiment of the entire Agreement between you and the Company with
regard to the subject matter hereof. The benefits provided under this Agreement
shall be separate from and in addition to the benefits provided under any bonus
plan or agreement applicable to you, including your Change of Control Agreement.
This Agreement is entered into without reliance on any promise or
representation, written or oral, other than those expressly contained herein. It
may not be modified except in a writing signed by you and the President and
Chief Executive Officer of the Company.
Dave, I am glad that we are able to provide this benefit to you.
Sincerely,
/s/ Suzanne C. Zoumaras


Suzanne Zoumaras
Senior Vice President, Human Resources






Accepted and Agreed:


    
/s/ David Lyle        Date: _____10/18/14__________
David Lyle





 
Page 5 of 7



--------------------------------------------------------------------------------





EXHIBIT A


RELEASE AND WAIVER OF CLAIMS
In consideration of the payments and other benefits set forth in the
Compensation Adjustments Agreement dated October 6, 2014 (the “Agreement”) to
which this form is attached, I, David Lyle hereby furnish Entropic
Communications Incorporated, (the “Company”), with the following release and
waiver (“Release and Waiver”).
In exchange for the consideration provided to me by the Agreement that I am not
otherwise entitled to receive, I hereby generally and completely release the
Company and its directors, officers, employees, shareholders, partners, agents,
attorneys, predecessors, successors, parent and subsidiary entities, insurers,
affiliates, and assigns from any and all claims, liabilities and obligations,
both known and unknown, that arise out of or are in any way related to events,
acts, conduct, or omissions occurring prior to my signing this Release and
Waiver. This general release includes, but is not limited to all known claims or
“Unknown Claims” (as further defined below): (1) arising out of or in any way
related to my employment with the Company or the termination of that employment;
(2) related to my compensation or benefits from the Company, including, but not
limited to, salary, bonuses, commissions, vacation pay, expense reimbursements,
severance pay, fringe benefits, stock, stock options, or any other ownership
interests in the Company; (3) for breach of contract, wrongful termination, and
breach of the implied covenant of good faith and fair dealing; (4)  tort claims,
including, but not limited to, claims for fraud, defamation, emotional distress,
and discharge in violation of public policy; and (5) all federal, state, and
local statutory claims, including, but not limited to, claims for
discrimination, harassment, retaliation, attorneys’ fees, or other claims
arising under the Fair Labor Standards Act, Title VII of the Civil Rights Act of
1964 and the Americans with Disabilities Act, the Age Discrimination in
Employment Act of 1967, as amended, the California Fair Employment & Housing Act
(as amended), Worker Adjustment and Retraining Notification Act (WARN) Act, and
all claims for attorneys’ fees, costs and expenses. “Unknown Claims” means any
and all claims that Employee does not know or suspect to exist in Employee’s
favor.
I also acknowledge that I have read and understand Section 1542 of the
California Civil Code which reads as follows: “A general release does not extend
to claims which the creditor does not know or suspect to exist in his favor at
the time of executing the release, which if known by him must have materially
affected his settlement with the debtor.” I hereby expressly waive and
relinquish all rights and benefits under that section and any law of any
jurisdiction of similar effect with respect to any claims I may have against the
Company.
I acknowledge that, among other rights, I am waiving and releasing any rights I
may have under ADEA, that this Release and Waiver is knowing and voluntary, and
that the consideration given for this Release and Waiver is in addition to
anything of value to which I was already entitled as an executive of the
Company. If I am 40 years of age or older upon execution of this Release and
Waiver, I further acknowledge that I have been advised, as required by the Older
Workers



 
Page 6 of 7



--------------------------------------------------------------------------------



Benefit Protection Act, that: (a) the release and waiver granted herein does not
relate to claims under the ADEA which may arise after this Release and Waiver is
executed; (b) I should consult with an attorney prior to executing this Release
and Waiver; (c) I have twenty-one (21) days in which to consider this Release
and Waiver (although I may choose voluntarily to execute this Release and Waiver
earlier); (d) I have seven (7) days following the execution of this Release and
Waiver to revoke my consent to this Release and Waiver; and (e) this Release and
Waiver shall not be effective until the eighth day after I execute this Release
and Waiver and the revocation period has expired.
I acknowledge my continuing obligations under my Proprietary Information and
Inventions Agreement. Pursuant to the Proprietary Information and Inventions
Agreement I understand that among other things, I must not use or disclose any
confidential or proprietary information of the Company and I must immediately
return all Company property and documents (including all embodiments of
proprietary information) and all copies thereof in my possession or control. I
understand and agree that my right to the severance pay I am receiving in
exchange for my agreement to the terms of this Release and Waiver is contingent
upon my continued compliance with my Proprietary Information & Inventions
Agreement.
This Release and Waiver constitutes the complete, final and exclusive embodiment
of the entire agreement between the Company and me with regard to the subject
matter hereof. I am not relying on any promise or representation by the Company
that is not expressly stated herein. This Release and Waiver may only be
modified by a writing signed by both me and a duly authorized officer of the
Company.


Date: __________________    By: __________________
                                                               DAVID LYLE







 
Page 7 of 7

